Citation Nr: 1516944	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and [redacted]



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.  On September [redacted], 2006, the Veteran died; the Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2015, the Appellant testified at a Board hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Pursuant to the Appellant's above-captioned claim, the RO obtained opinions from VA examiners in May 2007 and in October 2011.  After reviewing the evidence of record, the May 2007 VA examiner opined as follows:

Given [the] above evidence[,] I am not able to determine to what extent his pleural calcifications affected his quality of life or to what extent the lung condition contributed to his death.  He did have underlying inflammatory interstitial disease of his lungs which appears to be stable overall.  I am unable to comment on the extent of the contribution of his inflammatory interstitial lung disease to his death without resort to mere speculation.  But I can say that it was probably minimal, if at all any, contribution.  I am not even sure if his interstitial lung disease was secondary to asbestos exposure.  But in any case there was probably only minimal contribution of his interstitial lung disease to his death.  I do not think that his asbestosis significantly contributed to his death, but again, this would be speculation.

The examiner opined both that she could not render an opinion as to what extent the Veteran's lung condition contributed to his death without resorting to mere speculation and that there was probably only minimal contribution of the Veteran's interstitial lung disease to his death.  These statements are irreconcilable.  Further, the examiner's use of the word "probably," renders the May 2007 opinion too speculative to be probative in this matter.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  As such, the Board finds that the May 2007 opinion is inadequate for purposes of adjudicating the Appellant's claim.

After reviewing the Veteran's claims file, the October 2011 VA examiner rendered the following opinion:

In conclusion, the [V]eteran clearly died from long-standing, severe dementia of the [A]lzheimer's type, and the resultant failure to thrive.  Asbestos exposure, chronic pleural disease, interstitial lung disease and paroxysmal tachycardia do not cause [A]lzheimer's, dementia.  The [V]eteran's service[-]connected lung/pleural processes (chronic pleural inflammation, bronchitis, asbestosis), service connected tachycardia, and asbestos exposure while in the service, did not cause, nor substantially nor materially contributed to, the [V]eteran's death.

The examiner did not provide a rationale for the opinions rendered and, thus, the opinion is conclusory.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  Further, the Appellant has essentially asserted that the Veteran's respiratory disability, however diagnosed, caused or aggravated the Veteran's Alzheimer's disease.  The October 2011 VA examiner did not address whether a service-connected disability aggravated the Veteran's Alzheimer's disease.  Additionally, it appears as though the examiner rendered a diagnosis of asbestosis.  However, the examiner provided no explanation as to how that diagnosis was reached and no explanation as to how it did not contribute to the Veteran's death when asbestosis was listed on the certificate of death as a "significant condition contributing to death."  For these reasons, the Board finds that the October 2011 VA examiner's opinion is not adequate for purposes of adjudicating the Appellant's claim.

Based on the above, the Board finds that a remand is required in order to obtain an opinion from a VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).


Accordingly, the case is remanded for the following action:

1.  The AOJ must contact the Appellant and request that she provide a complete copy of the February 1986 article from the Italian Journal of Neurological Science regarding the relationship between Alzheimer's disease and asbestos exposure.

2.  The AOJ must obtain an opinion from a pulmonologist or other appropriate specialist.  A copy of this remand and the entire claims file must be made available to and reviewed by the examiner, including the Veteran's service treatment and post-service treatment records.  The examiner should then offer opinions as to the following questions:
 
(a) Does the evidence of record, including the imaging studies, support a diagnosis of asbestosis or any other respiratory disability associated with asbestos exposure?  In rendering an opinion, the examiner is advised that the Veteran was exposed to asbestos during his active duty.  The examiner must address the relevant opinions rendered by private health care providers.  Further, the examiner must consider whether the Veteran's chronic pleural inflammation is more appropriately diagnosed as asbestosis or another respiratory disability associated with asbestos exposure.

(b) If yes, was the Veteran's asbestosis (or other respiratory disability associated with asbestos exposure) etiologically related to his active duty, to include his in-service asbestos exposure? 

(c) If yes, did the Veteran's asbestosis (or other respiratory disability associated with asbestos exposure):

(i) contribute substantially or materially to cause the his death;
(ii) combine to cause his death; OR
(iii) aid or lend assistance to the production of his death?

In making this determination, the examiner must specifically discuss the Veteran's death certificate, which lists "asbestosis" as a "significant condition contributing to death."

(d) The examiner is advised that, at the time of his death, service connection was in effect for the Veteran's chronic pleural inflammation (previously diagnosed as bronchitis); paroxysmal tachycardia; and posterior neck scar, residual of sebaceous cyst.  Did any of these disabilities, with an emphasis on the Veteran's chronic pleural inflammation,

(i) contribute substantially or materially to cause the his death;
(ii) combine to cause his death; OR
(iii) aid or lend assistance to the production of his death?

For parts (c) and (d) above, the examiner is advised that it is not sufficient to show that a service-connected disability or disabilities casually shared in producing death, but rather, it must be shown that there was a causal connection between a service-connected disability or disabilities and the Veteran's death.

(e)  Did the Veteran's asbestosis (if any), other respiratory disability related to asbestos exposure (if any), and/or his service-connected chronic pleural inflammation cause his Alzheimer's disease OR aggravate it beyond its natural progression?  To the extent that it has been associated with the claims file, the examiner must consider and discuss the February 1986 article from the Italian Journal of Neurological Science regarding the relationship between Alzheimer's disease and asbestos exposure.

All opinions must be supported by a compete rationale.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the Appellant's claim, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

